160 S.W.3d 406 (2005)
STATE of Missouri, Respondent,
v.
Shannon GRIFFITH, Appellant.
No. ED 83704.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2005.
Motion for Rehearing and/or Transfer Denied April 11, 2005.
*407 William James O'Herin, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 11, 2005.

ORDER
PER CURIAM.
Shannon Griffith ("defendant") appeals the judgment on his conviction on multiple counts of first degree child molestation, sexual misconduct, and one count of child molestation in the second degree. Defendant claims there was insufficient evidence to support his conviction on counts one through five, concerning his molestation of C.P., a minor. Defendant also argues that the trial court erred in excluding certain testimony at trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).